Case: 20-61162     Document: 00516563591          Page: 1    Date Filed: 12/01/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 1, 2022
                                   No. 20-61162
                                                                         Lyle W. Cayce
                                                                              Clerk
   Bobby Onyeka Eneugwu; Odera Obinna Eneugwu,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                      BIA Nos. A078 555 678; A078 555 679


   Before Jones, Southwick, and Ho, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Two brothers from Nigeria petition this court to overturn the Board
   of Immigration Appeals’ refusal to allow their removal proceedings to be
   reopened.     They argue their counsel’s ineffectiveness caused their
   application for asylum and other relief to be incomplete and therefore denied,
   and that counsel’s failures constituted extraordinary circumstances justifying
   reopening of their removal proceedings. We disagree and deny the petition.
               FACTUAL AND PROCEDURAL BACKGROUND
          On November 20, 1997, Bobby Onyeka Eneugwu and Odera Obinna
   Eneugwu, brothers who are natives of Nigeria, were admitted into the United
Case: 20-61162     Document: 00516563591           Page: 2   Date Filed: 12/01/2022




                                    No. 20-61162


   States on tourist visas with permission to remain in the United States until
   May 19, 1998. They have remained in the United States until now without
   permission.    In March 2009, the Department of Homeland Security
   (“DHS”) issued Notices to Appear (“NTA”) to the Eneugwus, charging
   them as removable under 8 U.S.C. § 1227(a)(1)(B) as noncitizens who re-
   mained in the United States for a time longer than permitted. The Eneugwus
   failed to appear at the Immigration Court hearing in December 2009 and,
   accordingly, were ordered removed in absentia.
          In September 2012, attorney Michael Mattson entered an appearance
   on behalf of the Eneugwus, filed an admission of the factual allegations set
   forth in each NTA, and conceded the charges of removability. In December
   2012, Mattson moved to withdrew after being informed the Eneugwus would
   be seeking other counsel. It was not until April 2015, though, that an Immi-
   gration Judge (“IJ”) granted Mattson’s motion to withdraw.
          Thereafter, the Eneugwus proceeded pro se at IJ hearings on Decem-
   ber 12, 2017, and on March 21, 2018. At the March 2018 hearing, the Eneug-
   wus filed individual applications for asylum, withholding of removal, and pro-
   tection under the Convention Against Torture (“CAT”). At that hearing,
   the IJ provided the Eneugwus with “biometrics instructions, advised [them]
   of the importance of having their fingerprints taken, advised them to request
   a fingerprint appointment right away, detailed, in depth, the process for re-
   questing a fingerprint appointment, and warned [them] that the failure to
   have their fingerprints taken prior to the merits hearing would lead to their
   applications being denied.”
          A merits hearing was held on March 25, 2019. Attorney Patrick
   Chukwu entered his appearance on behalf of the Eneugwus. The IJ asked if
   the Eneugwus had submitted their biometrics request to the address listed in
   the biometrics instructions previously provided to them. The Eneugwus an-
   swered they had not done so because their attorney did not tell them to have




                                         2
Case: 20-61162      Document: 00516563591           Page: 3    Date Filed: 12/01/2022




                                     No. 20-61162


   their fingerprints taken. The IJ then played the recording of the March 2018
   hearing, where the IJ had stated the importance of and the process for finger-
   printing. The IJ found no good cause for the Eneugwus’ failure to provide
   their fingerprints, deemed the Eneugwus’ applications abandoned, and or-
   dered the Eneugwus’ removal to Nigeria. The Eneugwus did not appeal.
          In August 2019, the Eneugwus, through new counsel, filed a motion
   to reopen on the grounds of ineffective assistance of counsel. Specifically,
   the Eneugwus alleged Chukwu was ineffective when he failed to remind them
   of the biometrics requirement and failed to submit their I-589 applications.
   Further, the Eneugwus claimed that, but for Chukwu’s failure to provide ef-
   fective assistance, they would have been afforded a hearing on the merits.
          The IJ found the Eneugwus’ motions were untimely filed and not sub-
   ject to equitable tolling. As to their claim that Chukwu failed to file their I-
   589 applications, the IJ found the Eneugwus had already filed applications
   they completed on March 21, 2018, and that they failed to show how the sub-
   sequent applications substantively differed from the applications already filed
   with the court. Regarding the claim that Chukwu failed to notify the Eneug-
   wus of the biometrics requirement, the IJ found the Eneugwus “were aware
   of the need to have their fingerprints taken prior to their merits hearing and
   that their failure to do so would lead to the denial of their applications.”
          As to counsel’s effectiveness, the IJ concluded the Eneugwus failed to
   show Chukwu was ineffective or that his actions were prejudicial to their
   cases. Therefore, their due process claims failed. Further, the IJ concluded
   the Eneugwus failed to establish some extraordinary circumstance prevented
   timely filing of their motions. Accordingly, the IJ determined equitable toll-
   ing would not apply to their untimely motions. Given its rejection of the
   Eneugwus’ ineffective assistance of counsel claims, the IJ found no basis to
   reopen the case sua sponte. The Eneugwus filed an appeal to the Board of
   Immigration Appeals (“BIA”).




                                          3
Case: 20-61162      Document: 00516563591            Page: 4   Date Filed: 12/01/2022




                                      No. 20-61162


          The BIA stated the Eneugwus did not contest the untimeliness of the
   motion to reopen. As to equitable tolling based on ineffective counsel, the
   BIA agreed with the IJ’s findings that the Eneugwus failed to establish
   Chukwu provided ineffective assistance. Further, the BIA agreed the Eneug-
   wus failed to show exceptional circumstances justifying a sua sponte reopen-
   ing. The BIA dismissed the appeal.
          One member of the BIA dissented, disagreeing with the IJ’s findings
   regarding the assistance of counsel. The dissent considered that the Eneug-
   wus retained an attorney to help them pursue all their claims. Their attorney
   gave them a list of actions they needed to take in preparation for their merits
   hearing, but the list did not include complying with the fingerprint require-
   ment. According to the dissent, Chukwu’s failure to remind the Eneugwus
   of the fingerprint requirement, after assuming responsibility for their case,
   constituted ineffective assistance. The dissent also found the ineffective as-
   sistance resulted in prejudice because it deprived the Eneugwus of a full hear-
   ing on their applications for relief.
          The Eneugwus timely filed a petition for review.
                                    DISCUSSION
          The Eneugwus argue the BIA abused its discretion in affirming the
   IJ’s denial of their motions to reopen based on ineffective counsel and in re-
   fusing to reopen the proceedings sua sponte.
          The BIA’s denial of a motion to reopen is reviewed for an abuse of
   discretion. Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th Cir. 2019). The
   decision will stand unless it is “capricious, irrational, utterly without founda-
   tion in the evidence, based on legally erroneous interpretations of statutes or
   regulations, or based on unexplained departures from regulations or estab-
   lished policies.” Id. (quotation marks and citation omitted). The BIA’s legal
   conclusions are reviewed de novo; while we look for substantial evidence to
   support fact findings, we will reverse only “when the record compels a




                                           4
Case: 20-61162      Document: 00516563591           Page: 5    Date Filed: 12/01/2022




                                     No. 20-61162


   different finding.” Garcia v. Garland, 28 F.4th 644, 646 (5th Cir. 2022) (quo-
   tation marks and citation omitted). Relevant here, “[ineffective assistance of
   counsel] is a constitutional claim that involves a mixed question of law and
   fact.” Diaz v. Sessions, 894 F.3d 222, 227 (5th Cir. 2018) (quotation marks
   and citation omitted).
          I.     Equitable tolling
          The Eneugwus contend the BIA abused its discretion in affirming the
   IJ’s denial of their motion to reopen as untimely, because they showed the
   deadline should have been equitably tolled. Generally, an alien may file only
   one motion to reopen removal proceedings; it must be filed within 90 days of
   the entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i). The
   numerical limitation and time period are subject to equitable tolling. See
   Lugo-Resendez v. Lynch, 831 F.3d 337, 343–44 (5th Cir. 2016).
          An alien is entitled to equitable tolling by showing “(1) that he has
   been pursuing his rights diligently, and (2) that some extraordinary circum-
   stance stood in his way and prevented timely filing.” Id. at 344 (quotation
   marks and citation omitted). Equitable tolling only applies in “rare and ex-
   ceptional circumstances.” United States v. English, 400 F.3d 273, 275 (5th
   Cir. 2005) (quotation marks). It is not invoked by a “garden variety claim of
   excusable neglect.” Rashidi v. American President Lines, 96 F.3d 124, 128 (5th
   Cir. 1996) (quotation marks).
          We need not decide if ineffective assistance of counsel would be an
   extraordinary circumstance justifying equitable tolling of the deadline for
   seeking reopening. See Diaz, 894 F.3d at 227. That is because there has been
   no argument that the untimeliness of the motion to reopen was the result of
   ineffectiveness of counsel. The dissenting member of the BIA found ineffec-
   tiveness for failure to ensure, or at least remind, about the need for biometrics
   information. Even if so, the later failure to move within the time to reopen
   was not caused by that shortcoming. The failure to move in timely fashion to




                                          5
Case: 20-61162      Document: 00516563591           Page: 6   Date Filed: 12/01/2022




                                     No. 20-61162


   reopen was an independent basis for the BIA to deny relief. We need not
   consider the issue of ineffective counsel as to the biometrics information.
          The Eneugwus have not shown any basis for equitable tolling of the
   filing deadline for reopening.
          II.    BIA’s denial of the motion to reopen sua sponte
          The Eneugwus seek review of the BIA’s decision to deny their motion
   to reopen their removal proceedings sua sponte. We do not have “jurisdiction
   to review the BIA’s discretionary decision not to invoke its sua sponte author-
   ity to reopen a case because there is no legal standard against which to judge
   that decision.” Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019) (quota-
   tion marks and citation omitted).
          The Eneugwus contend our refusal to review denials of sua sponte re-
   opening of proceedings are “erroneous in light [of] the U.S. Supreme
   Court’s controlling reasoning in Dada v. Mukasey, 554 U.S. 1 (2008), Heckler
   v. Chaney, 470 U.S. 821 (1985), Kucana v. Holder, 558 U.S. 233 (2010), and
   Mata v. Lynch,” 576 U.S. 143 (2015). The two most recent of the cited Su-
   preme Court opinions expressly declined to reject the position of this court
   and of other circuits that refusal to reopen sua sponte is not reviewable. See
   Mata, 576 U.S. at 148; Kucana, 558 U.S. at 251 n.18. We conclude these Su-
   preme Court opinions do not undermine our holdings that we do not have
   jurisdiction to review refusals to reopen sua sponte.
          The petition for review is DENIED in part, and to the extent it asserts
   error when the BIA refused to reopen sua sponte, the petition is DIS-
   MISSED.




                                          6